State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 44 SSM 3
 In the Matter of State of New
 York,
         Appellant,
      v.
 Donald G.,
         Respondent.




 Submitted by Frederick A. Brodie, for appellant
 Submitted by Gary Muldoon, for respondent




 On review of submissions pursuant to section 500.11 of the Rules, order reversed, without
 costs, and order of Supreme Court, Cayuga County, reinstated. Under these circumstances,
 Supreme Court did not abuse its discretion as a matter of law in ordering a new trial in the
 interest of justice on the ground of juror misconduct. Respondent's remaining contentions
 have been considered and are without merit. Chief Judge DiFiore and Judges Rivera, Stein,
 Fahey, Garcia and Wilson concur.

 Decided March 30, 2021